DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The claims, remarks, and/or amendments filed on 11/11/2021 are acknowledged. Claims 1, 3, 6, 9, and 27-29 are currently pending.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 1, 3, 6, 9, and 27-29 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Maintained Rejections
Claims 1, 3, 6, 9, and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alimi, H., WO2005/065383A2 in view of Ikeda et al., US 2008/0008621 (provided in the IDS); Kuroiwa, K., et al., (Lett. Appl. Microbio., 2003); Wang, L., et al., (J. Burns Wounds, 2007); Kamlet, J., et al., U.S. Patent 2,438,781; and Doi, T., et al., JP2009274950A (English translation provided).
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 11/11/2021 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Alimi teaches topical antimicrobial compositions used to clean skin comprising hypochlorous acid (HOCl) derived from and including sodium chloride solutions and thickeners. (See claim 25, and paragraphs 0050-0056, 00173, and 00185.)  The intended use of such compositions for cleaning for disinfecting and cleaning skin. (See paragraph 00130.)
Alimi does not teach including acetic acid nor the amount of acetic acid to use and the pH of the solution.
Ikeda et al. teaches an aqueous sterilizing composition which comprising hypochlorous acid and acetic acid “wherein the concentration of available chlorine in the composition upon use is 0.0001-12%, the molar concentration of the acid group from the acetic acid and the salt of acetic acid is more than 5 times of the molar concentration of available chlorine.” (See claim 1.) Ikeda et al. teaches that “[w]hen the aqueous sterilizing composition comprises 30 ppm of hypochlorous acid, for example, the concentration of acid group of the buffering agent may preferably be from 3 mmol/L See paragraphs 0007 and 0036.) Ikeda teaches that “[t]he pH of the sterilizing composition of the present invention may be adjusted so that the pH upon use is pH 2-13.” (See paragraph 0032.) Ikeda teaches that the compositions should be buffered using sodium hydroxide. (See paragraphs 0034 and example 1-7.)
Kuroiwa teaches combining hypochlorite with acetic acid and adjusting the pH to 5.0 in order to increase the antibacterial activity of the hypochlorous solutions and reduce the amount of chlorine gas present. (See abstract.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the hypochlorous acid of Alimi with the acetic acid titrates with NaOH taught by Kuroiwa and Ikeda in common amounts used in the art where the acidic acetic acid concentration is higher than the hypochlorous acid at a pH of 2-11 or 3-5 in order to prevent the loss of the active chlorine present in the hypochlorous acid due to conversion to chlorine gas which it exists in equilibrium with. It would also have been obvious to titrate the acetic acid buffer using sodium hydroxide as taught by Ikeda to achieve the appropriate pH of the solution. One of ordinary skill in the art would have been motivated to make this combination in order to use art accepted amounts of acetic acid used in such disinfecting compositions and to increase the antibacterial activity of the hypochlorous solutions and reduce the amount of chlorine gas present as taught by Kuroiwa and Ikeda. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as all of the art is 
Alimi, Ikeda, and Kuroiwa do not teach keeping the compositions without headspace and thus air in order to prevent hypochlorous acid reaction with carbon dioxide in the air eliminating it from the compositions rendering them ineffective.
Wang teaches using hypochlorous acid as a wound care agents, maintaining the pH of the acid at pH 3.5-5 in order to minimize undesirable side products like chlorine gas and maximize the HOCl. (See abstract and figure 2.) Wang teaches that Cl2 gas is formed in the headspace of HOCl solutions due to the equilibrium between Cl2 and HOCl and an open headspace (non-sealed) results in a decrease in active chlorine concentrations and control over time. Wang teaches that control over this reaction is utilized in industrial practice to optimize the availability of HOCl. (See page 70 paragraph 1 and page 75, paragraph 2.) 
Kamlet teaches that hypochlorous acid is displaceable by carbon dioxide of the atmosphere and that allowing hypochlorite/hypochlorous acid solutions to remain exposed to the carbon dioxide of the air causes rapid and almost complete attenuation and will within a relatively short period lose its entire content of active chlorine. (See column 1, lines 21-54.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to eliminate air from the hypochlorous acetic acid solutions of Alimi, Ikeda, and Kuroiwa in order to prevent reduction in the disinfecting properties of the solution due to reaction with components in the air and loss of hypochlorous acid to any 2 gas moving towards the formation of Cl2 gas in order to control and maintain high amounts of HOCl in the solutions as taught by Wang. It would also have been prima facie obvious to one of ordinary skill in the art at the time of the invention to purge maintain the compositions of hypochlorous acid without any air during both their manufacture and storage and without any headspace in the manufacturing equipment or storage vessels in order to prevent the presence of carbon dioxide in the air that would react with the hypochlorous acid and eliminate any antibacterial activity it had within a relatively short period of time. One of ordinary skill in the art would have been motivated to make this modification in order to stabilize the compositions given the teaching of Kamlet that air reacts with hypochlorous acid and destroys any activity it has rapidly. One of ordinary skill would have had a predictable expectation of success in making this modification as the prior art of Wang already teaches removing any headspace (i.e. gas) from the compositions and Kamlet teaches that air in such compositions contains components that will react with the hypochlorous acid and render them inert.
Alimi, Ikeda, Kuroiwa, Wang, and Kamlet do not teach further purification of the compositions to remove metals via ion exchange.
Doi teaches methods of preparing hypochlorous acid compositions by removing the metals from the hypochlorous acid solutions by both a cation and anion ion exchange cycle. (See abstract and claims and figure 1 showing cation/exchange columns 8 and 9.) Doi teaches that chlorate is formed from the decomposition of 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to eliminate metals from the composition via ion exchange as taught by Doi in the compositions of Alimi, Ikeda, Kuroiwa, Wang, and Kamlet given the teachings of Doi that metals should be removed from hypochlorous acid solutions via ion exchange as they promote decomposition of the compounds. One of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to prevent the loss of the hypochlorous acid in the compositions thereby stabilizing them. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as the art is all directed to forming hypochlorous acid compositions and preventing their degradation and Doi teaches methods that provide for exactly such compositions by removal of metals. Regarding instant claims 26-29, these claims are drawn to product by process claims. "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742,744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). In the instant case the prior art teaches compositions free of metals 

Response to Applicant’s Arguments Regarding Above Rejections
Applicant argues: “As amended, independent claim 1 is directed to a stable, hypochlorous acid (HOCl) composition for use as a disinfectant. The composition comprises an air-free aqueous solution of hypochlorous acid (HOCl) and acetic acid (HAc), the HAc present at a higher concentration than the HOCl, wherein the aqueous solution is made air-free by mixing in an air-free environment; and an excipient; wherein the composition is substantially-free of metal ions by introducing water to compounds that generate a proton (H+) and a hypochlorite anion (OCl-) in the air-free environment to produce the aqueous solution, wherein the water is substantially free of metal ions. The claimed composition is an air-free and stable composition. One stability factor is based on the air-free aqueous solution of hypochlorous acid and acetic acid at higher concentrations than the hypochlorous acid that are made air-free by mixing in an air-free environment. Such production process gives the HOCl greater stability and longer shelf-life, making it suitable for use as an on-demand commercial hand disinfectant. As-filed application, pg. 2, para. 4. Another stability factor that the invention controls is the presence of metal ions in the solution. The claimed method uses an ion exchange 
	In response to these arguments, it is noted that the features applicant states that lead to the stability of the composition such as being made air free and metal free are indeed taught by that art and the art teaches that air and metals destabilize hypochlorous acid. Thus the improved stability caused by performing such steps is already found in the cited art. Given this, these arguments are not found persuasive.

Claims 1, 3, 6, 9, and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alimi, H., WO2005/065383A2 in view of Ikeda et al., US 2008/0008621 (provided in the IDS); Kuroiwa, K., et al., (Lett. Appl. Microbio., 2003); Wang, L., et al., (J. Burns Wounds, 2007); Kamlet, J., et al., U.S. Patent 2,438,781; and Doi, T., et al., JP2009274950A (English translation provided) as applied to claims 1, 3, 6, 9, and 27-29 above, and further in view of Schmittinger, P., et al., (Chlorine, 2000).
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 11/11/2021 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Alimi, Ikeda, Kuroiwa, Wang, and Kamlet teach hypochlorous acid, acetic acid, and NaCl sanitizers, where the acid is at pH 3.5-5 and has no air or headspace to allow formation of Cl2 gas as discussed above. 
Alimi, Ikeda, Kuroiwa, Wang, and Kamlet do not teach degassing the compositions under reduced pressure (i.e. placing them under vacuum).
Schmittinger teaches making hypochlorous acid by providing chlorine gas into water that is acidic to push the equilibrium towards the formation of hypochlorous acid. Schmittinger teaches providing the gas to water where all the gas piping, injectors, controlling devices, and safety devices for making the hypochlorous acid are under vacuum (See pages 161-163.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to produce the chlorine under vacuum as taught by Schmittinger in order to avoid any contaminating air in the system that the compositions would react with as taught by Kamlet. One of ordinary skill in the art would have been motivated to make this combination to keep air out of the system and prevent unwanted loss of the hypochlorous acid and unwanted presence of side products contaminating the compositions. One of ordinary skill in the art would have had a predictable expectation of success in making this combination given that Schmittinger teaches the production of 

Response to Applicant’s Arguments Regarding Above Rejections
Applicant argues: “As amended, independent claim 1 is directed to a stable, hypochlorous acid (HOCl) composition for use as a disinfectant. The composition comprises an air-free aqueous solution of hypochlorous acid (HOCl) and acetic acid (HAc), the HAc present at a higher concentration than the HOCl, wherein the aqueous solution is made air-free by mixing in an air-free environment; and an excipient; wherein the composition is substantially-free of metal ions by introducing water to compounds that generate a proton (H+) and a hypochlorite anion (OCl-) in the air-free environment to produce the aqueous solution, wherein the water is substantially free of metal ions. The claimed composition is an air-free and stable composition. One stability factor is based on the air-free aqueous solution of hypochlorous acid and acetic acid at higher concentrations than the hypochlorous acid that are made air-free by mixing in an air-free environment. Such production process gives the HOCl greater stability and longer shelf-life, making it suitable for use as an on-demand commercial hand disinfectant. As-filed application, pg. 2, para. 4. Another stability factor that the invention controls is the presence of metal ions in the solution. The claimed method uses an ion exchange method to remove them. Applicant submits that none of the cited references, either alone or combined with one another, teaches or suggests the claimed stable, air-free hypochlorous acid (HOCl) composition for use as a disinfectant. In particular, none of Alimi, Ikeda, Kuroiwa, Wang, Kamlet, Schmittinger, Doi, Northey, nor any proposed 
	In response to these arguments, it is noted that the features applicant states that lead to the stability of the composition such as being made air free and metal free are indeed taught by that art and the art teaches that air and metals destabilize hypochlorous acid. Thus the improved stability caused by performing such steps is already found in the cited art. Given this, these arguments are not found persuasive.

New Grounds of Rejection/Objection
Double Patenting –Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6, 9, and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-10 of copending Application No. 15/852,622 as in view of Ikeda et al., US 2008/0008621 (provided in the IDS) and Alimi, H., WO2005/065383A2) and and Doi, T., et al., JP2009274950A (English translation provided).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The prior patent teaches compositions comprising hypochlorous acid, acetic acid in an air-free environment and methods of using these compositions.
The prior claims do not specifically state that the acetic acid is higher than the hypochlorous acid.
Ikeda et al. teaches an aqueous sterilizing composition which comprising hypochlorous acid and acetic acid “wherein the concentration of available chlorine in the composition upon use is 0.0001-12%, the molar concentration of the acid group from the acetic acid and the salt of acetic acid is more than 5 times of the molar concentration of available chlorine.” (See claim 1.) Ikeda et al. teaches that “[w]hen the aqueous sterilizing composition comprises 30 ppm of hypochlorous acid, for example, the concentration of acid group of the buffering agent may preferably be from 3 mmol/L and up to the highest concentration at which the salt is not precipitated, and especially 5-100 mmol/L.” (See paragraph 0031.) Ikeda teaches dilution with purified water and inclusion of a buffering agent, compare instant claims 1, 7. (See paragraphs 0007 and 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use art recognized amounts of acetic acid mixed with hypochlorous acid in order to form a disinfectant composition with the same pH as found in the instant and prior claims in compositions requiring exactly these reagents for disinfection. This is merely the art recognized amounts of disinfecting agents used in the art at the time of the invention. 
The prior patent and Ikeda do not teach the use of thickeners in such compositions.
Alimi teaches topical antimicrobial compositions used to clean skin comprising hypochlorous acid (HOCl) and thickeners. (See claim 25, and paragraphs 0050-0056, 00173, and 00185.)  The intended use of such compositions for cleaning for disinfecting and cleaning skin. (See paragraph 00130.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to further include thickeners into such hypochlorous acetic acid disinfecting compositions given the teachings of Alimi to provide such materials in hypochlorous sanitizers in order to provide for an appropriate viscosity in the cleanser. One of ordinary skill in the art would have been motivated to make this combination in order to provide for an appropriate tactile feel for the topical compositions and improve the delivery of the compositions due to their thickened easier to apply form as well as 
The alternate claims, Ikeda, and Alimi do not teach further purification of the compositions to remove metals via ion exchange.
Doi teaches methods of preparing hypochlorous acid compositions by removing the metals from the hypochlorous acid solutions by both a cation and anion ion exchange cycle. (See abstract and claims and figure 1 showing cation/exchange columns 8 and 9.) Doi teaches that chlorate is formed from the decomposition of hypochlorarite due to disproportionation reactions that are promoted by metal ions. (See page 2 paragraph 2.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to eliminate metals from the composition via ion exchange as taught by Doi in the compositions of the alternate claims, Ikeda, and Alimi given the teachings of Doi that metals should be removed from hypochlorous acid solutions via ion exchange as they promote decomposition of the compounds. One of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to prevent the loss of the hypochlorous acid in the compositions thereby stabilizing them. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as the art is all directed to forming hypochlorous acid compositions and preventing their degradation and Doi teaches methods that provide for exactly such compositions by removal of metals. Regarding instant claims 26-29, these claims are drawn to product by process 

Claims 1, 3, 6, 9, and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 8, and 10 of copending Application No. 15/852,615 (allowed but not yet issued) as in view of Ikeda et al., US 2008/0008621 (provided in the IDS) and Alimi, H., WO2005/065383A2) and and Doi, T., et al., JP2009274950A (English translation provided).

The prior patent teaches compositions comprising hypochlorous acid, acetic acid in an air-free environment and methods of using these compositions.
The prior claims do not specifically state that the acetic acid is higher than the hypochlorous acid.
Ikeda et al. teaches an aqueous sterilizing composition which comprising hypochlorous acid and acetic acid “wherein the concentration of available chlorine in the composition upon use is 0.0001-12%, the molar concentration of the acid group from the acetic acid and the salt of acetic acid is more than 5 times of the molar concentration of available chlorine.” (See claim 1.) Ikeda et al. teaches that “[w]hen the aqueous sterilizing composition comprises 30 ppm of hypochlorous acid, for example, the concentration of acid group of the buffering agent may preferably be from 3 mmol/L and up to the highest concentration at which the salt is not precipitated, and especially 5-100 mmol/L.” (See paragraph 0031.) Ikeda teaches dilution with purified water and inclusion of a buffering agent, compare instant claims 1, 7. (See paragraphs 0007 and 0036.) Ikeda teaches that “[t]he pH of the sterilizing composition of the present invention may be adjusted so that the pH upon use is pH 2-13.” (See paragraph 0032.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use art recognized amounts of acetic acid mixed with hypochlorous acid in order to form a disinfectant composition with the same pH as 
The prior patent and Ikeda do not teach the use of thickeners in such compositions.
Alimi teaches topical antimicrobial compositions used to clean skin comprising hypochlorous acid (HOCl) and thickeners. (See claim 25, and paragraphs 0050-0056, 00173, and 00185.)  The intended use of such compositions for cleaning for disinfecting and cleaning skin. (See paragraph 00130.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to further include thickeners into such hypochlorous acetic acid disinfecting compositions given the teachings of Alimi to provide such materials in hypochlorous sanitizers in order to provide for an appropriate viscosity in the cleanser. One of ordinary skill in the art would have been motivated to make this combination in order to provide for an appropriate tactile feel for the topical compositions and improve the delivery of the compositions due to their thickened easier to apply form as well as use an art recognized method of deriving the hypochlorous materials used in such disinfectants.
The alternate claims, Ikeda, and Alimi do not teach further purification of the compositions to remove metals via ion exchange.

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to eliminate metals from the composition via ion exchange as taught by Doi in the compositions of the alternate claims, Ikeda, and Alimi given the teachings of Doi that metals should be removed from hypochlorous acid solutions via ion exchange as they promote decomposition of the compounds. One of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to prevent the loss of the hypochlorous acid in the compositions thereby stabilizing them. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as the art is all directed to forming hypochlorous acid compositions and preventing their degradation and Doi teaches methods that provide for exactly such compositions by removal of metals. Regarding instant claims 26-29, these claims are drawn to product by process claims. "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742,744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the 

Claims 1, 3, 6, 9, and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-17 of copending Application No. 15/612,571 (allowed but not yet issued) as in view of Ikeda et al., US 2008/0008621 (provided in the IDS) and Alimi, H., WO2005/065383A2) and and Doi, T., et al., JP2009274950A (English translation provided).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The prior patent teaches compositions comprising hypochlorous acid, acetic acid in an air-free environment and methods of using these compositions.

Ikeda et al. teaches an aqueous sterilizing composition which comprising hypochlorous acid and acetic acid “wherein the concentration of available chlorine in the composition upon use is 0.0001-12%, the molar concentration of the acid group from the acetic acid and the salt of acetic acid is more than 5 times of the molar concentration of available chlorine.” (See claim 1.) Ikeda et al. teaches that “[w]hen the aqueous sterilizing composition comprises 30 ppm of hypochlorous acid, for example, the concentration of acid group of the buffering agent may preferably be from 3 mmol/L and up to the highest concentration at which the salt is not precipitated, and especially 5-100 mmol/L.” (See paragraph 0031.) Ikeda teaches dilution with purified water and inclusion of a buffering agent, compare instant claims 1, 7. (See paragraphs 0007 and 0036.) Ikeda teaches that “[t]he pH of the sterilizing composition of the present invention may be adjusted so that the pH upon use is pH 2-13.” (See paragraph 0032.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use art recognized amounts of acetic acid mixed with hypochlorous acid in order to form a disinfectant composition with the same pH as found in the instant and prior claims in compositions requiring exactly these reagents for disinfection. This is merely the art recognized amounts of disinfecting agents used in the art at the time of the invention. 
The prior patent and Ikeda do not teach the use of thickeners in such compositions.

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to further include thickeners into such hypochlorous acetic acid disinfecting compositions given the teachings of Alimi to provide such materials in hypochlorous sanitizers in order to provide for an appropriate viscosity in the cleanser. One of ordinary skill in the art would have been motivated to make this combination in order to provide for an appropriate tactile feel for the topical compositions and improve the delivery of the compositions due to their thickened easier to apply form as well as use an art recognized method of deriving the hypochlorous materials used in such disinfectants.
The alternate claims, Ikeda, and Alimi do not teach further purification of the compositions to remove metals via ion exchange.
Doi teaches methods of preparing hypochlorous acid compositions by removing the metals from the hypochlorous acid solutions by both a cation and anion ion exchange cycle. (See abstract and claims and figure 1 showing cation/exchange columns 8 and 9.) Doi teaches that chlorate is formed from the decomposition of hypochlorarite due to disproportionation reactions that are promoted by metal ions. (See page 2 paragraph 2.) 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 1, 3, 6, 9, and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Northey, R., et al., U.S. Patent Application Publication 2012/0164235.
Northey topical hydrogen formulations comprising ORP sterilizing water. (See abstract.) Northey teaches that the compositions comprises hypochlorous acid as a free chlorine species at 10-400 ppm or 5-75 ppm (0.001-0.04 wt% or 0.0005-0.0075 wt%). (See paragraphs 0014-0015.) Northey teaches including a buffering agent such as acetate (acetic acid) in the compositions at 0.01-5 wt%, i.e. higher than the hypochlorous acid level. (See paragraph 0034-0035.) Northey teaches including further buffering a pH modifying agents for adjusting the pH to the final value. (See paragraph 0038.) Northey teaches that the formulation pH is normally from pH 3 to 9. (See paragraph 0040.) Northey teaches that the compositions may be provided in sealed containers with headspace gases such as nitrogen or oxygen (air free), compare instant claims 1 and 6. (See paragraph 0050.) Northey teaches that the gelling agents (excipients) in the compositions are colloidal particles such as silicates and the formulations are used topically, compare instant claims 9-10. (See paragraph 0010, abstract, and claims 19.),
Northey does not teach the same identical pH range claimed.
Northey teaches an overlapping pH range of 3-9. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of 
Northey does not teach further purification of the compositions to remove metals via ion exchange.
Doi teaches methods of preparing hypochlorous acid compositions by removing the metals from the hypochlorous acid solutions by both a cation and anion ion exchange cycle. (See abstract and claims and figure 1 showing cation/exchange columns 8 and 9.) Doi teaches that chlorate is formed from the decomposition of hypochlorarite due to disproportionation reactions that are promoted by metal ions. (See page 2 paragraph 2.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to eliminate metals from the composition via ion exchange as taught by Doi in the compositions of Northey given the teachings of Doi that metals should be removed from hypochlorous acid solutions via ion exchange as they promote decomposition of the compounds. One of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to prevent the loss of the hypochlorous acid in the compositions thereby stabilizing them. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as the art is all directed to forming hypochlorous acid compositions and preventing their degradation and Doi teaches methods that provide for exactly such compositions by removal of metals. Regarding the instant claims, the claims are drawn to product by process claims. "The Patent .

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        


/JAKE M VU/Primary Examiner, Art Unit 1618